Broyles, C. J.
This was a suit on an open account, brought in the municipal court of Atlanta, and the plantiff obtained a judgment. On an appeal to the appellate division of the court the judgment was affirmed; and, on certiorari to the superior court, the certiorari was overruled. After a careful study of the brief of evidence (consisting of a page and a half only), and the assignments of error in the petition for certiorari, it is our opinion that the overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.